     Case 2:21-cv-03045-JFW-JC Document 1 Filed 04/07/21 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: GABRIELA CABRERA
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     GABRIELA CABRERA, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                     Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     WEST COVINA PLAN IPA, INC.,
                                                  325).
18   A MEDICAL GROUP, a California
     corporation; and DOES 1-10,
19                                             2. VIOLATIONS OF THE UNRUH
     inclusive,
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20                                                CIVIL CODE § 51 et seq.
21
                      Defendants.

22

23         Plaintiff, GABRIELA CABRERA (“Plaintiff”), complains of Defendant
24   WEST COVINA PLAN IPA, INC., A MEDICAL GROUP, a California
25   corporation; and Does 1-10 (“Defendants”) and alleges as follows:
26                                         PARTIES
27         1.      Plaintiff is an adult California resident and became paraplegic as a
28   result of childhood polio. Plaintiff is substantially limited in performing one or more

                                                1
                                           COMPLAINT
     Case 2:21-cv-03045-JFW-JC Document 1 Filed 04/07/21 Page 2 of 9 Page ID #:2


 1   major life activities, including but not limited to: walking, standing, and ambulating.
 2   As a result of these disabilities, Plaintiff requires a wheelchair, to ambulate. With
 3   such disabilities, Plaintiff qualifies as a member of a protected class under the
 4   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 5   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 6   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 7   Plaintiff’s visits to Defendants’ facility and prior to instituting this action, Plaintiff
 8   suffered from a “qualified disability” under the ADA, including those set forth in
 9   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
10          2.     Plaintiff is informed and believes and thereon alleges that Defendant
11   WEST COVINA PLAN IPA, INC., A MEDICAL GROUP, a California
12   corporation, owned the property located at 605 E Badillo St., Covina, CA 9172
13   (“Property”) on or around March 19, 2021 upon which Covina Urgent Care
14   (“Business”) is located.
15          3.     Plaintiff is informed and believes and thereon alleges that Defendant
16   WEST COVINA PLAN IPA, INC., A MEDICAL GROUP, a California
17   corporation, currently owns the Property.
18          4.     The Business is a medical office open to the public, which is a “place of
19   public accommodation” as that term is defined by 42 U.S.C. § 12181(7).
20          5.     Plaintiff does not know the true name of DOE Defendants, that may be
21   related to the Business and/or Property. Plaintiff is informed and believes that each
22   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
23   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
24   the true names, capacities, connections, and responsibilities of the Defendants and
25   Does 1 through 10, inclusive, are ascertained.
26                               JURISDICTION AND VENUE
27          6.     This Court has subject matter jurisdiction over this action pursuant
28   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
                                                  2
                                             COMPLAINT
     Case 2:21-cv-03045-JFW-JC Document 1 Filed 04/07/21 Page 3 of 9 Page ID #:3


 1          7.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 2   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 3   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 4   federal ADA claims in that they have the same nucleus of operative facts and
 5   arising out of the same transactions, they form part of the same case or controversy
 6   under Article III of the United States Constitution.
 7          8.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 8   real property which is the subject of this action is located in this district and because
 9   Plaintiff's causes of action arose in this district.
10                                 FACTUAL ALLEGATIONS
11          9.     Plaintiff went to the Business on or about March 19, 2021 for the dual
12   purpose of inquiring about COVID testing and to confirm that this public place of
13   accommodation is accessible to persons with disabilities within the meaning federal
14   and state law.
15          10.    Unfortunately, although parking spaces were one of the facilities
16   reserved for patrons, there were no designated parking spaces available for persons
17   with disabilities that complied with the 2010 Americans with Disabilities Act
18   Accessibility Guidelines (“ADAAG”) on March 19, 2021.
19          11.    At that time, instead of having architectural barrier free facilities for
20   patrons with disabilities, Defendants’ facility has barriers that include but are not
21   limited to:
22                    a. a built up curb ramp that projects from the sidewalk and into the
23                        access aisle (Section 406.5). Furthermore, the curb ramp is in
24                        excess of the maximum grade allowed by ADAAG specifications
25                        (Section 406.1; 502.4).
26          12.    Due to architectural barriers in violation of the ADA and ADAAG
27   specifications, the parking, paths of travel, and demarcated accessible spaces at the
28   Property, are inaccessible.
                                                  3
                                             COMPLAINT
     Case 2:21-cv-03045-JFW-JC Document 1 Filed 04/07/21 Page 4 of 9 Page ID #:4


 1         13.    Parking spaces are one of the facilities, privileges, and advantages
 2   reserved by Defendants to persons at the Property serving the Business.
 3         14.    Because Defendant WEST COVINA PLAN IPA, INC., A MEDICAL
 4   GROUP, a California corporation, owns the Property, which is a place of public
 5   accommodation, they are responsible for the violations of the ADA that exist in the
 6   parking area and accessible routes that connect to the facility’s entrance that serve
 7   customers to the Business.
 8         15.    Subject to the reservation of rights to assert further violations of law
 9   after a site inspection found infra, Plaintiff asserts there are additional ADA
10   violations which affect her personally.
11         16.    Plaintiff is informed and believes and thereon alleges Defendants had
12   no policy or plan in place to make sure that there was compliant accessible parking
13   reserved for persons with disabilities prior to March 19, 2021.
14         17.    Plaintiff is informed and believes and thereon alleges Defendants have
15   no policy or plan in place to make sure that the designated disabled parking for
16   persons with disabilities comport with the ADAAG.
17         18.    Plaintiff personally encountered these barriers. The presence of these
18   barriers related to Plaintiff’s disability denies Plaintiff her right to enjoy accessible
19   conditions at public place of accommodation and invades legally cognizable
20   interests created under the ADA.
21         19.    The conditions identified supra are necessarily related to Plaintiff’s
22   legally recognized disability in that Plaintiff is substantially limited in the major life
23   activities of walking, standing, and ambulating; and because the enumerated
24   conditions relate to the use of the accessible parking, relate to the slope and
25   condition of the accessible parking and accessible path to the accessible entrance,
26   and relate to the proximity of the accessible parking to the accessible entrance.
27         20.    As an individual with a mobility disability who requires a wheelchair,
28   Plaintiff has a keen interest in whether public accommodations have architectural
                                                 4
                                            COMPLAINT
     Case 2:21-cv-03045-JFW-JC Document 1 Filed 04/07/21 Page 5 of 9 Page ID #:5


 1   barriers that impede full accessibility to those accommodations by individuals with
 2   mobility impairments.
 3          21.      Plaintiff is being deterred from patronizing the Business and its
 4   accommodations on particular occasions, but intends to return to the Business for the
 5   dual purpose of availing herself of the goods and services offered to the public and
 6   to ensure that the Business ceases evading its responsibilities under federal and state
 7   law.
 8          22.      Upon being informed that the public place of accommodation has
 9   become fully and equally accessible, she will return within 45 days as a “tester” for
10   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
11   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
12          23.      As a result of her difficulty experienced because of the inaccessible
13   condition of the facilities of the Business, Plaintiff was denied full and equal access
14   to the Business and Property.
15          24.      The Defendants have failed to maintain in working and useable
16   conditions those features required to provide ready access to persons with
17   disabilities.
18          25.      The U.S. Department of Justice has emphasized the importance of
19   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
20   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
21   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
22   Coronavirus Disease 2019 (COVID-19) found at
23   https://www.ada.gov/aag_covid_statement.pdf.
24          26.      The violations identified above are easily removed without much
25   difficulty or expense. They are the types of barriers identified by the Department of
26   Justice as presumably readily achievable to remove and, in fact, these barriers are
27   readily achievable to remove. Moreover, there are numerous alternative
28   accommodations that could be made to provide a greater level of access if complete
                                                  5
                                             COMPLAINT
     Case 2:21-cv-03045-JFW-JC Document 1 Filed 04/07/21 Page 6 of 9 Page ID #:6


 1   removal were not achievable.
 2         27.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 3   alleges, on information and belief, that there are other violations and barriers in the
 4   site that relate to her disability. Plaintiff will amend the complaint, to provide proper
 5   notice regarding the scope of this lawsuit, once she conducts a site inspection.
 6   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 7   related to her disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 8   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 9   have all barriers that relate to her disability removed regardless of whether she
10   personally encountered them).
11         28.    Without injunctive relief, Plaintiff will continue to be unable to fully
12   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
13                               FIRST CAUSE OF ACTION
14   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
15     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
16                                        (P.L. 110-325)
17         29.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
18   above and each and every other paragraph in this Complaint necessary or helpful to
19   state this cause of action as though fully set forth herein.
20         30.    Under the ADA, it is an act of discrimination to fail to ensure that the
21   privileges, advantages, accommodations, facilities, goods, and services of any place
22   of public accommodation are offered on a full and equal basis by anyone who owns,
23   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
24   Discrimination is defined, inter alia, as follows:
25                a.     A failure to make reasonable modifications in policies, practices,
26                       or procedures, when such modifications are necessary to afford
27                       goods, services, facilities, privileges, advantages, or
28                       accommodations to individuals with disabilities, unless the
                                                 6
                                            COMPLAINT
     Case 2:21-cv-03045-JFW-JC Document 1 Filed 04/07/21 Page 7 of 9 Page ID #:7


 1                       accommodation would work a fundamental alteration of those
 2                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 3                b.     A failure to remove architectural barriers where such removal is
 4                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 5                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 6                       Appendix "D".
 7                c.     A failure to make alterations in such a manner that, to the
 8                       maximum extent feasible, the altered portions of the facility are
 9                       readily accessible to and usable by individuals with disabilities,
10                       including individuals who use wheelchairs, or to ensure that, to
11                       the maximum extent feasible, the path of travel to the altered area
12                       and the bathrooms, telephones, and drinking fountains serving
13                       the area, are readily accessible to and usable by individuals with
14                       disabilities. 42 U.S.C. § 12183(a)(2).
15         31.    Any business that provides parking spaces must provide accessible
16   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
17   shall be at the same level as the parking spaces they serve. Changes in level are not
18   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
19   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
20   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
21   designated disabled parking space is a violation of the law and excess slope angle in
22   the access pathway is a violation of the law.
23         32.    A public accommodation must maintain in operable working condition
24   those features of its facilities and equipment that are required to be readily accessible
25   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
26         33.    Here, the failure to ensure that accessible facilities were available and
27   ready to be used by Plaintiff is a violation of law.
28         34.    Given its location and options, Plaintiff will continue to desire to
                                                7
                                           COMPLAINT
     Case 2:21-cv-03045-JFW-JC Document 1 Filed 04/07/21 Page 8 of 9 Page ID #:8


 1   patronize the Business but she has been and will continue to be discriminated against
 2   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 3   the barriers.
 4                               SECOND CAUSE OF ACTION
 5       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 6         35.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 7   above and each and every other paragraph in this Complaint necessary or helpful to
 8   state this cause of action as though fully set forth herein.
 9         36.       California Civil Code § 51 et seq. guarantees equal access for people
10   with disabilities to the accommodations, advantages, facilities, privileges, and
11   services of all business establishments of any kind whatsoever. Defendants are
12   systematically violating the UCRA, Civil Code § 51 et seq.
13         37.       Because Defendants violate Plaintiff’s rights under the ADA,
14   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
15   52(a).) These violations are ongoing.
16         38.       Plaintiff is informed and believes and thereon alleges that Defendants’
17   actions constitute discrimination against Plaintiff on the basis of a disability, in
18   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
19   previously put on actual or constructive notice that the Business is inaccessible to
20   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
21   inaccessible form, and Defendants have failed to take actions to correct these
22   barriers.
23                                            PRAYER
24   WHEREFORE, Plaintiff prays that this court award damages provide relief as
25   follows:
26         1.        A preliminary and permanent injunction enjoining Defendants from
27   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
28   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
                                                  8
                                             COMPLAINT
     Case 2:21-cv-03045-JFW-JC Document 1 Filed 04/07/21 Page 9 of 9 Page ID #:9


 1   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 2   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 3   under the Disabled Persons Act (Cal. C.C. §54) at all.
 4         2.     An award of actual damages and statutory damages of not less than
 5   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 6         3.     An additional award of $4,000.00 as deterrence damages for each
 7   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 8   LEXIS 150740 (USDC Cal, E.D. 2016); and,
 9         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
10   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
11

12                               DEMAND FOR JURY TRIAL
13         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
14   raised in this Complaint.
15

16   Dated: April 7, 2021             MANNING LAW, APC
17

18                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
19                                       Attorney for Plaintiff
20

21

22

23

24

25

26

27

28
                                                9
                                           COMPLAINT
